DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 14-16, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Aurola (U.S. PGPub 2007/0222012) in view of Chen (CN 107153214A).
Regarding claim 1, Aurola teaches forming a recess into a substrate, forming a semiconductor in the recess, wherein the semiconductor has different chemical composition from the substrate ([0029]-[0032]), forming a first electrical contact on a first surface of the semiconductor, wherein the first surface is not in direct contact with the substrate (Fig. 6, 631, [0049]; the top surface of the pillar that contact 631 is formed on is not in direct contact with the substrate), bonding the substrate to another substrate comprising an electronic system therein or thereon, wherein the electronic system is connected to the first electrical contact and configured to process an electrical signal from the first electrical contact ([0049], read out chip connected to contact 631 by bump bonds).
Aurola does not explicitly teach determining whether the semiconductor is single-crystalline using the electronic system, and upon determination of that the semiconductor is not single-crystalline, deactivating the electronic system.  
	Chen teaches using the output current of a crystalline radiation detection device to determine the crystal quality of the semiconductor ([0025]-[0026]) and use the output to select single crystals with sufficient quality for use in the radiation detection device ([0051]-[0053]).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chen with Aurola such that the method comprises determining whether the semiconductor is single-crystalline using the electronic system, and upon determination of that the semiconductor is not single-crystalline, deactivating the electronic system for the purpose of overcoming the influence of crystal quality on the characteristics of the detector (Chen, [0009]).
Regarding claim 2, the combination of Aurola and Chen teaches wherein the semiconductor is CdTe or CdZnTe (Aurola, [0032]; Chen, [0014]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aurola and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Aurola and Chen teaches wherein the substrate comprises silicon, germanium, or GaAs (Aurola, [0032]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aurola and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Aurola and Chen teaches wherein the recess has a shape of a frustum or cylinder (Aurola, Figs. 1-2). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aurola and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 7, Aurola does not explicitly teach wherein forming the recess comprises forming a mask on the substrate and etching a portion of the substrate uncovered by the mask. Aurola teaches wherein the recess is formed by dry etching ([0029]). Examiner takes official notice that performing dry etching by using a mask and etching an uncovered portion of the substrate is common practice for forming recesses in substrates. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Aurola such that forming the recess comprises forming a mask on the substrate and etching a portion of the substrate uncovered by the mask. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aurola and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 8, Aurola does not explicitly teach wherein the mask comprises a metal, silicon nitride, silicon dioxide, or carbon. Aurola teaches wherein the recess is formed by dry etching ([0029]). Examiner takes official notice that performing dry etching by using a hard mask comprising a metal, silicon nitride, silicon dioxide, or carbon is common practice in the art. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Aurola such that forming the recess comprises forming a mask comprising a metal, silicon nitride, silicon dioxide, or carbon. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aurola and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 9, the combination of Aurola and Chen teaches wherein etching the portion is formed by dry etching and wet etching (Aurola, [0029]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aurola and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 14, the combination of Aurola and Chen teaches polishing the substrate such that the first surface of the semiconductor and a surface of the substrate are coextensive (Aurola, Figs. 1-3, [0029], CMP). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aurola and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 15, the combination of Aurola and Chen teaches wherein the substrate is electrically conductive, wherein the substrate is in electrical contact with the semiconductor (Aurola, Figs. 1-2, [0028]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aurola and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 16, the combination of Aurola and Chen teaches forming a second electrical contact by doping a layer of the substrate from a surface of the substrate, wherein the second electrical contact is in electrical contact with the semiconductor (Aurola, [0049], Fig. 6, layer 401; [0029], the semiconductor may penetrate the whole depth of the wafer; see Fig. 4). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aurola and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 38, the combination of Aurola and Chen teaches forming a second electrical contact by polishing a surface of the substrate to expose a second surface of the semiconductor and depositing a layer of conductive material onto the second surface of the semiconductor (Aurola, [0029], [0032], polishing the substrate to expose a second surface of the semiconductor; Fig. 6, [0049] layer 401 formed on the second surface of the substrate, would be in contact with the semiconductor second surface, also see Fig. 4; [0060] layer 401 may be formed by metal deposition). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aurola and Chen for the reasons set forth in the rejection of claim 1.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aurola (U.S. PGPub 2007/0222012) in view of in view of Chen (CN 107153214A) and further in view of Orava (U.S. PGPub 2014/0077089).
Regarding claim 17, Aurola does not explicitly teach depositing a layer of conductive material in the interior of the recess before forming the semiconductor in the recess.
Orava teaches forming an electrical contact by depositing a layer of conductive material by depositing a layer of conductive material in the interior of the recess before forming the semiconductor in the recess (Fig. 8, [0034]-[0035], [0071], 113, 102).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Orava with Aurola and Chen such that the method comprises depositing a layer of conductive material in the interior of the recess before forming the semiconductor in the recess for the purpose of providing efficient charge collection (Orava, [0071]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/               Primary Examiner, Art Unit 2812